Citation Nr: 0107922	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-06 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in July 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, denying entitlement of 
the veteran to service connection for post-traumatic stress 
disorder (PTSD).  A notice of disagreement with the July 1999 
denial was received by the RO in February 2000.

In connection with the aforementioned claim, the veteran was 
afforded a VA psychiatric examination in February 1999, 
findings from which led the examiner to offer an Axis I 
diagnosis of major depression with psychotic features in 
partial remission.  The examiner likewise stated that it was 
not possible to establish the degree to which the veteran's 
depressive symptoms or feelings of guilt were related to his 
period of military service.  That comment, as echoed by the 
veteran in his substantive appeal of March 2000 and by his 
representative in a VA Form 646, Statement of Accredited 
Representative in Appealed Case, of April 2000, raises the 
claim of the veteran's entitlement to service connection for 
depression, one that has not been developed or certified for 
the Board's review at this time.  Rather, such issue is 
hereby referred to the RO for initial consideration.


REMAND

It is noteworthy that a significant change in the law was 
effected during the pendency of this appeal, when on November 
9, 2000, the President of the United States signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

It is apparent that the RO has not developed this matter in 
light of changes brought about by the VCAA.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

As well, a remand in this case is required for compliance 
with the notice and duty-to-assist provisions contained in 
the new law.  Specifically, efforts to advise the veteran of 
what evidence is needed to establish entitlement to service 
connection for PTSD are required and the veteran must be 
afforded an opportunity to present any such evidence or 
argument in support of the claim herein at issue.  As well, 
it is evident that the RO has obtained records of VA 
treatment which were compiled from 1994 to 1999, but a 
release of information clerk at the applicable VA medical 
facility is shown to have reported that the veteran's Mental 
Health Clinic record was not available, thus raising the 
question that not all of the applicable treatment records are 
currently on file.  Further attempts for the retrieval of the 
veteran's Mental Health Clinic records are thus in order.  As 
well, additional development, such as the retrieval of any 
and all applicable treatment records compiled prior to 1994, 
is advisable.  If the veteran submits competent evidence of a 
diagnosis of PTSD, efforts to define further the veteran's 
in-service stressors leading to PTSD and to verify his 
stressors are likewise in order.  Obtaining further medical 
input with respect to the existence of PTSD and its 
relationship to military service of the veteran may also be 
advisable if he submits evidence of a diagnosis of PTSD. 

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for service connection for 
PTSD, including medical opinions as to 
diagnoses, causes, or onset date of 
disability, and lay statements by 
witnesses, family members, etc.  The RO 
should also advise the veteran of his 
right to submit any additional argument 
and/or evidence in support of his claim 
of entitlement to service connection for 
PTSD.  Such evidence may be of a lay or 
medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or insurance 
examinations.  Such evidence should be 
relevant to the question of whether the 
veteran currently has PTSD due to 
stressors experienced during his military 
service.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for PTSD since his discharge 
from military service.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  The name and address of the 
medical provider who treated the veteran 
with shock therapy in 1993 should be 
identified.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  If the veteran submits competent 
evidence of a diagnosis of PTSD, the RO 
should comply with the instructions below 
through paragraph 8.  The instructions in 
paragraph 9 must be completed, 
irrespective of whether the veteran 
submits evidence of a diagnosis of PTSD.

The veteran should be requested to submit 
a comprehensive written statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service, which 
led to his PTSD.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates of any and all incidents to within 
seven days, types and locations of the 
incidents, full names and service numbers 
of any other persons present, detailed 
descriptions of events, and any other 
identifying information.  The veteran 
must be advised that this information is 
necessary to obtain supportive evidence 
of his claimed stressors, and that he 
must be as specific as possible because 
without such details adequate research 
for verifying information cannot be 
conducted.  He must also be advised to 
obtain and submit any verifying data from 
individuals who might have knowledge of 
the in-service stressors which the 
veteran claims led to the onset of his 
PTSD, such as statements from fellow 
servicemen or family members, including 
any spouse.  

In particular, the veteran should respond 
to the following with as much specificity 
as possible:  

(a)  With respect to a 
"smokehouse" incident during 
basic training in which the 
veteran was unable to hold his 
breath and feared he was 
suffocating; bombing missions 
flown over Vietnam in which 
engine fires occurred; the 
possible bombing of U. S. 
troops; an incident in which he 
was flying in or responsible 
for the inadequate fueling of 
an aircraft; and his in-service 
participation in experimental 
drug and treatment programs, it 
is asked that he list the duty 
station and unit to which he 
was assigned at the time of 
each such occurrence, where and 
on what date the incidents take 
place, the names and units of 
those killed or injured, the 
names and units of any others 
involved, and whether the 
incidents were recorded or 
whether he reported the 
incidents, and if so, to whom? 

(b)  The veteran should furnish 
clarifying details with respect 
to post-service events referred 
to in the record, such as his 
on-the-job injury in 1996 to 
the right upper extremity and 
shoulder, the robbery of his 
son at gunpoint, and the 
diagnosis of life-threatening 
illness of his son. 

5.  Based on any additional information 
obtained regarding the claimed 
stressor(s), as well as the information 
relating thereto previously supplied by 
the veteran and any pertinent evidence 
currently of record, the RO should 
prepare a summary of all the claimed 
stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's Department of 
Defense Form 214 and the applicable 
Department of the Air Force Form, his 
service personnel records, and all 
associated documents should then be sent 
to the United States Armed Services 
Center for Research of Unit Records Army 
(USASCRUR) and/or the United States Air 
Force with a request to provide any 
information that may corroborate the 
veteran's alleged stressor(s).

6.  Following receipt of the 
USASCRUR/United States Air Force report, 
as well as the completion of any 
additional development requested above or 
suggested by those agencies, the RO 
should prepare a report detailing the 
nature of any in-service stressful 
event(s), verified by the USASCRUR/United 
States Air Force or through other 
documents.  If no stressor is verified, 
the RO should so state in its report.  
The RO must also determine separately 
whether the veteran engaged in combat 
with the enemy.  The report(s) relating 
to the foregoing should then to be added 
to the claims file.  

7.  Thereafter, the veteran is to be 
afforded a VA medical examination by 
physician in the specialty of psychiatry 
for the purpose of determining the 
nature and etiology of the veteran's 
claimed PTSD.  The veteran's claims 
folder in its entirety is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set 
forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether the veteran has PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994), and, 
if so, whether it is at least 
as likely as not that the 
veteran's PTSD is the result of 
any in-service event?  

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

8.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

9.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

